                 Case 5:20-cv-00363-BLF Document 64 Filed 08/13/20 Page 1 of 3




     Yavar Bathaee (SBN 282388)
 1   yavar@bathaeedunne.com
 2   Edward M. Grauman (pro hac vice)
     egrauman@bathaeedunne.com
 3   BATHAEE DUNNE LLP
     445 Park Ave. 9th Floor
 4   New York, NY 10022
     (332) 205-7668
 5

 6   Brian J. Dunne (SBN 275689)
     bdunne@bathaeedunne.com
 7   BATHAEE DUNNE LLP
     653 West Fifth Street, 26th Floor
 8   Los Angeles, CA 90071
     (213) 462-2772
 9

10   Attorneys for Plaintiffs

11                                UNITED STATES DISTRICT COURT
12                              NORTHERN DISTRICT OF CALIFORNIA
13
                                         SAN JOSE DIVISION
14
     REVEAL CHAT HOLDCO, LLC, a Delaware            Case No. 5:20-cv-00363-BLF
15   limited liability company, USA
     TECHNOLOGY AND MANAGEMENT
16   SERVICES, INC. (d/b/a Lenddo USA), a           PLAINTIFFS’ RESPONSE TO
17   Delaware corporation, and BEEHIVE              DEFENDANT FACEBOOK, INC.’S
     BIOMETRIC, INC., a dissolved Delaware          ADMINISTRATIVE MOTION TO
18   corporation, on behalf of themselves and all   ENLARGE TIME TO RESPOND TO THE
     others similarly situated,                     FIRST AMENDED COMPLAINT
19
                    Plaintiffs,
20

21          v.

22   FACEBOOK, INC., a Delaware corporation,

23                  Defendant.
24

25

26

27

28

                 PLAINTIFFS’ RESPONSE TO DEFENDANT FACEBOOK, INC.’S ADMINISTRATIVE
                      MOTION TO ENLARGE TIME TO RESPOND – No. 5:20-CV-00363-BLF
               Case 5:20-cv-00363-BLF Document 64 Filed 08/13/20 Page 2 of 3




 1           Plaintiffs respectfully submit this response to Defendant Facebook, Inc.’s Administrative

 2   Motion to Enlarge Time. The differences between the parties are narrow and straightforward.

 3   Plaintiffs do not oppose Facebook’s request for a 21-day enlargement of time (to September 11,

 4   2020) to respond to the Amended Complaint, nor do they oppose Facebook’s proposed 21-day

 5   enlargement of time (to 35 days) for Plaintiffs to file an opposition to the anticipated motion to

 6   dismiss. Plaintiffs agree with Facebook that additional time to adequately brief the issues is

 7   warranted “given the inherent complexity of antitrust claims,” Mot. 1, to say nothing of the

 8   particular complexity—both legal and factual—of the claims in this highly technical case. If

 9   Facebook’s first motion to dismiss is any guide, the parties will again be briefing at least the issues

10   of fraudulent concealment, market definition, and refusals to deal under Aspen Skiing Co. v. Aspen

11   Highlands Skiing Corp., 472 U.S. 585 (1985), and its progeny.

12           That same rationale—complexity—underlies Plaintiffs’ request for a 10-page expansion

13   (to 35 pages) of the page limit for its opposition brief. It is here that the parties diverge. Plaintiffs

14   asked Facebook to jointly move the Court for this modest page-limit expansion (matched by an

15   identical 10-page expansion for Facebook’s opening brief), along with a corresponding 11-day

16   enlargement of time (to 18 days) for Facebook to reply. Facebook rejected this request and said

17   it would not agree to any additional pages for briefing, instead filing this motion.

18           Just as Facebook believes that additional time will allow it to better brief the issues for the

19   Court, Plaintiffs submit that an expanded opposition brief will do the same. Plaintiffs are mindful

20   of the Court’s preference for concise briefing, and would treat any expansion as a “maximum,”

21   not a goal. See Standing Order re Civil Cases, Judge Beth Labson Freeman, § IV.A.7. Should the

22   Court grant this request, Plaintiffs would not oppose Facebook’s request for a 14-day enlargement

23   of time (to 21 days) to reply, given the additional matter in the opposition brief.

24

25

26

27

28

                                                        1
               PLAINTIFFS’ RESPONSE TO DEFENDANT FACEBOOK, INC.’S ADMINISTRATIVE
                    MOTION TO ENLARGE TIME TO RESPOND - No. 5:20-CV-00363-BLF
             Case 5:20-cv-00363-BLF Document 64 Filed 08/13/20 Page 3 of 3




 1   Dated: August 13, 2020                 Respectfully submitted,

 2                                          /s/ Yavar Bathaee
     Brian J. Dunne (SBN 275689)            Yavar Bathaee (SBN 282388)
 3                                          yavar@bathaeedunne.com
     bdunne@bathaeedunne.com
 4   BATHAEE DUNNE LLP                      Edward M. Grauman (pro hac vice)
     653 West Fifth Street, 26th Floor      egrauman@bathaeedunne.com
 5   Los Angeles, CA 90071                  BATHAEE DUNNE LLP
     (213) 462-2772                         445 Park Ave. 9th Floor
 6                                          New York, NY 10022
                                            (332) 205-7668
 7

 8                                          Attorneys for Plaintiffs

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
             PLAINTIFFS’ RESPONSE TO DEFENDANT FACEBOOK, INC.’S ADMINISTRATIVE
                  MOTION TO ENLARGE TIME TO RESPOND - No. 5:20-CV-00363-BLF
